Name: 2009/508/EC: Decision of the European Central Bank of 25Ã June 2009 amending Decision ECB/2008/20 as regards the volume of euro coins that Austria may issue in 2009 (ECB/2009/15)
 Type: Decision
 Subject Matter: Europe;  monetary relations;  monetary economics
 Date Published: 2009-07-02

 2.7.2009 EN Official Journal of the European Union L 172/35 DECISION OF THE EUROPEAN CENTRAL BANK of 25 June 2009 amending Decision ECB/2008/20 as regards the volume of euro coins that Austria may issue in 2009 (ECB/2009/15) (2009/508/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty establishing the European Community, and in particular Article 106(2) thereof, Whereas: (1) The European Central Bank (ECB) has the exclusive right from 1 January 1999 to approve the volume of coins issued by the Member States that have adopted the euro (hereinafter the participating Member States). (2) On 26 May 2009 the Oesterreichische Nationalbank asked the ECB to approve an increase of EUR 160 million in the volume of euro coins that Austria may issue in 2009, HAS ADOPTED THIS DECISION: Article 1 Increase in volume of euro coins The ECB approves the increase in the volume of euro coins that Austria may issue in 2009. As a result, the table in Article 1 of Decision ECB/2008/20 of the European Central Bank (1) is replaced by the following: (million EUR) Issuance of coins intended for circulation and issuance of collector coins (not intended for circulation) in 2009 Belgium 105,4 Germany 632,0 Ireland 65,5 Greece 85,7 Spain 390,0 France 252,5 Italy 234,3 Cyprus 22,5 Luxembourg 42,0 Malta 15,4 Netherlands 68,5 Austria 376,0 Portugal 50,0 Slovenia 27,0 Slovakia 131,0 Finland 60,0 Article 2 Final provision This Decision is addressed to the participating Member States. Done at Frankfurt am Main, 25 June 2009. The President of the ECB Jean-Claude TRICHET (1) OJ L 352, 31.12.2008, p. 58.